Citation Nr: 9901361
Decision Date: 01/21/99	Archive Date: 06/24/99

DOCKET NO. 95-22 552               DATE JAN 21, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Oakland, California

THE ISSUE

Entitlement to an increased evaluation for chronic dysthymia,
currently rated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to December
1945.

This matter comes to the Board of Veteran's Appeals (Board) from
rating determinations of the Department of Veterans Affairs (VA)
Regional Office (RO) in Oakland, California.

CONTENTIONS OF APPELLANT ON APPEAL

It is alleged by and on behalf of the veteran that his chronic
dysthymia is more severe that currently evaluated, and that
consequently, he is entitled to an increased disability rating.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims files.
Based on its review of the relevant evidence in this matter, and
for the following reasons and bases, it is the decision of the
Board that the evidence supports the veteran's claim for an
increased evaluation for chronic dysthymia.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's appeal.

2. The veteran's chronic dysthymia is manifested by complaints of
irritability, outbursts of anger, sleep disturbance, social
isolation, panic attacks, low concentration, feelings of
hopelessness and worthlessness, poor memory, low energy and low
self esteem, but his affect is full, his mood is euthymic, and
there are no hallucinations or delusions. Most recently, in January
1998, he was reported as not experiencing any unusual emotional
distress and was.to be seen on an as needed basis.

CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but not
greater, for a psychiatric disability have been met. 38 U.S.C.A.
1155, 5107 (West 1991); 38 C.F.R. 4.1, 4.7, 4.132, Diagnostic Codes
(DCs) 9405, 9433 (1996 and 1988).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law administered
by the VA shall have the burden of submitting evidence sufficient
to justify a belief by a fair and impartial individual that the
claim is well grounded. 38 U.S.C.A. 5107(a) (West 1991). Where a
disability has already been service-connected and there is a claim
for an increased rating, a mere allegation that the disability has
become more severe is sufficient to establish a well-grounded
claim. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v.
Derwinski, 2 Vet. App. 629, 632 (1992). Accordingly, the Board
finds that the veteran's claim for an increased rating is well
grounded within the meaning of 38 U.S.C.A. 5107(a) (West 1991).

Factual Background

A review of the claims file reflects that service connection was
initially established for a psychiatric disorder in 1948. A 30
percent rating was in effect for many years. This appeal ensued
following a May 1995 rating decision that confirmed and

continued the 30 percent rating. This determination was based on VA
records from 1993 - 1994 that essentially show treatment for other
physical problems.

Additional VA medical records from 1995 were subsequently
submitted. These records show that the veteran was seen in May 1995
for increased anxiety and depression related to health problems,
particularly his recent loss of sight in the right eye. It was
noted that he became angry and irritable, apparently due to the
length and nature of questioning and left the interview. He was
seen again on several days later but elected not to pursue any
psychiatric treatment at this time.

Upon VA examination in August 1995, the examiner reviewed the
veteran's claims file. It was believed that his current symptoms
were consistent with a chronic dysthymic disorder. The veteran
reported that he had felt depressed over the years and was not
happy with his life. He had "never fit in." His wife wanted to
leave him, and his sister had disowned him because he was
constantly complaining. He reported that he felt poorly as he woke
up several times during the night. He also reported crying spells
and said that he angered easily and just could not "get on track."

On mental status examination, the veteran appeared to be slightly
disheveled. His mood was depressed and anxious, and his affect was
restricted. His speech was spontaneous with normal rate, volume,
and tone. His thought process was goal directed with no loosening
of association or flight of ideation. He denied hallucinations and
was not delusional. He was not suicidal but did report some
feelings of helplessness. His insight was impaired, and his
judgment was fair. He was well-oriented time three. His short and
long-term memory was intact.

In May 1996, the RO increased the 30 percent evaluation for the
service-connected psychiatric disorder to 50 percent.

Subsequently submitted VA records from early 1996 show that the
veteran was seen on a continuing basis for psychiatric symptoms
until July 1996 when the veteran determined that he did not need to
be seen on a regular basis. A December 1996 record reflects that
the veteran struck a physician during a painful ear examination.

He was again seen in therapy in early 1997, but decided to come in
only on an as needed basis in January 1998.

Upon VA examination in November 1997, it was noted that the veteran
provided his own self-care. He was able to drive an automobile in
his immediate community. He did not watch television except for the
news, and he only read the newspaper on occasion. His appetite was
normal. His reported that his sleep was disturbed as he was
awakened several times per night due to anxiety. He gave a medical
history that included high blood pressure, a thyroid disorder, and
he were several years post a heart attack. He was essentially blind
in the right eye and was also experiencing left eye problems.

The veteran reported that his major concern was his deteriorating
health and his general level of irritability. He was unable to get
along with anyone, to include his wife. He said that he was unable
to see objects in detail and that his ability to concentrate and
recall during a work task was significantly impaired. Until a few
years ago, he had been able to fix things, but he was no longer
able to accomplish such tasks, partially due to his lack of
eyesight. In addition to irritability, he said that that he had a
low tolerance for being delayed or having things out of his
control. He had a hard time interacting with others in the general
community because of his general level of irritability and tension
and reported feeling sad. He was not suicidal but felt that his
future was bleak. He felt unsupported by his wife about his major
concerns and this caused general marital distress.

On mental status examination, the veteran was cooperative and
oriented times three. His speech had a slight stutter but was
logical and goal directed. His behavior was organized with no
unusual mannerisms noted. His insight was fair, and his judgment
was good. His mood was anxious and depressed. His intelligence was
average. He denied hallucinations or delusions, and none were
observed. He was felt to be competent to handle his financial
affairs. The veteran's current global assessment of functioning
(GAF) was 45. It was the examiner's opinion that the veteran was
"physically and emotionally unable" to sustain any employment. It
was noted that the veteran interacted with his grandchildren and
attended church on

a weekly basis. The examiner opined that the veteran's general
level of irritability constrained social relationships, but did not
impair them completely.

When seen in January 1998, it was noted that the veteran appeared
to be experiencing no unusual emotional distress. He was to return
on an as needed basis.

At a personal hearing in September 1998, the veteran reported that
he experienced anger outbursts, sleep disturbance, nightmares, and
essentially had no friends. T. at 5. His typical day included
breakfast and reading the newspaper although he experienced
problems with bad eyesight. He had problems with his memory. T. at
6. He always felt sad and did not feel well. T. at 8. He often went
for walks in the middle of the night when he could not sleep. T. at
10. He took medication for his psychiatric symptoms. T. at 11.

Legal Criteria

Disability evaluations are based upon the average impairment of
earning capacity as determined by a schedule for rating
disabilities. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4
(1998). Separate rating codes identify the various disabilities. 38
C.F.R. Part 4. In determining the current level of impairment, the
disability must be considered in the context of the whole recorded
history, including service medical records. 3 8 C.F.R.  4.2, 4.41
(1998). An evaluation of the level of disability present also
includes consideration of the functional impairment of the
veteran's ability to engage in ordinary activities, including
employment, and the effect of pain on the functional abilities. 38
C.F.R. 4.10, 4.40, 4.45, 4.49 (1998); DeLuca v. Brown, 8 Vet. App.
202, 204-06 (1995).

The determination of whether an increased evaluation is warranted
is based on review of the entire evidence of record and the
application of all pertinent regulations. See Schafrath v.
Derwinski, 1 Vet. App. 589 (1991). Once the evidence is assembled,
the Secretary is responsible for determining whether the
preponderance of the evidence is against the claim. See Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990). If so, the claim is denied;
if the evidence is in support of the claim or is in equal balance,
the claim is allowed. Id. Where there is a question as


to which of two evaluations shall be applied, the higher evaluation
will be assigned if the disability picture more nearly approximates
the criteria for that rating. Otherwise, the lower rating will be
assigned. 38 C.F.R. 4.7 (1998).

In the evaluation of service-connected disabilities, the entire
recorded history, including medical and industrial history, is
considered so that a report of a rating examination, and the
evidence as a whole, may yield a current rating which accurately
reflects all elements of disability, including the effects on
ordinary activity. 38 C.F.R.  4.1, 4.2, 4.10, 4.41 (1998). Where,
as in this case, entitlement to compensation has already been
established and an increase in the disability rating is at issue,
the present level of disability is of primary concern. Although a
rating specialist is directed to review the recorded history of a
disability in order to make a more accurate evaluation, the
regulations do not give past medical reports precedence over
current findings. Francisco v. Brown, 7 Vet. App. 55, 58 (1998).

The veteran's psychiatric disorder has been diagnosed as dysthymia.
In recent years, prior to amended regulations, he was rated under
DC 9405 which provides that a 50 percent evaluation is warranted
where the ability to establish or maintain effective or favorable
relationships is considerably impaired, and because of the
psychoneurotic symptoms, the reliability, flexibility, and
efficiency levels are so reduced as to result in considerable
industrial impairment. A 70 percent evaluation is warranted where
the ability to establish or maintain effective or favorable
relationships with people is severely impaired, and the
psychoneurotic symptoms are of such severity and persistence that
there is severe impairment in the ability to obtain or retain
employment. A 100 percent evaluation is warranted where the
attitudes of all contacts except the most intimate are so adversely
affected as to result in virtual isolation in the community, the
veteran has totally incapacitating psychoneurotic symptoms
bordering on gross repudiation of reality with disturbed thought or
behavioral processes associated with almost all daily activities
such as fantasy, confusion, panic and explosions of aggressive
energy resulting in profound retreat from mature behavior, or the
veteran is demonstrably unable to obtain or retain employment.

The Board notes that during the pendency of this appeal, VA
criteria for evaluating mental disorders were amended effective
November 7, 1996. Since this claim requires consideration of the
proper disability evaluation appropriate for anxiety neurosis, due
process concerns require the Board to analyze the claim under the
regulations most favorable to the veteran. Karnas v. Derwinski, 1
Vet.App. 308 (1991. Under Karnas, supra, the United States Court of
Veterans Appeals (Court) held that where the law or regulation
changes after a claim has been filed or reopened but before the
administrative or judicial appeal process has been concluded, the
version most favorable to the appellant will apply unless Congress
provided otherwise.

Under the revised rating criteria, 50 percent evaluation is
warranted when occupational and social impairment is found with
reduced reliability and productivity due to such symptoms as:
flattened affect; circumstantial, circumlocutory or stereotyped
speech; panic attacks more than once a week; difficulty in
understanding complex commands; impairment of short- and long-term
memory (e.g. retention of only highly learned material, forgetting
to complete tasks); impaired judgment; impaired abstract thinking;
disturbances of motivation and mood; difficulty in establishing and
maintaining effective work and social relationships.

A 70 percent rating is warranted when there is occupational and
social impairment, with deficiencies in most areas, such as work,
school, family relations, judgment, thinking, or mood, due to such
symptoms as: suicidal ideation; obsessional rituals which interfere
with routine activities; speech intermittently illogical, obscure,
or irrelevant; near- continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational
and social impairment, due to such symptoms as: gross impairment in
thought processes or

communication; persistent delusions or hallucinations; gross
inappropriate behavior; persistent danger of hurting self or
others; intermittent inability to perform activities of daily
living (including maintenance of minimal personal hygiene);
disorientation to time or place; memory loss for names of close
relatives, own occupation or own name. 38 C.F.R. 4.130, Diagnostic
Code 9433 (1998).

In weighing the evidence of record in this case, the Board
considered the VA medical reports, as well as all of the evidence
of record, in light of the veteran's contentions. The veteran has
submitted numerous pieces of evidence in support of his claim, much
of which was duplicative in nature. VA outpatient clinic records,
as well as specific medical examinations, have been associated with
the claims folder.

Analysis

After a careful review of the record, the Board finds that the
evidence is at least in equipoise with respect to whether the
veteran's service-connected dysthymia is 70 percent disabling under
either the former or the revised criteria for mental disorders
which became effective on November 7, 1996. In reaching such a
conclusion, the Board recognizes that during the November 1997
examination, it was noted that the veteran had numerous physical
problems, to include failing eyesight and was status post a heart
attack. The veteran is also 78 years old and retired from the
workforce many years ago. The examiner noted, however, that the
veteran had a GAF score of 45 which reflects serious symptoms in
social and occupational functioning due to his psychiatric
disorder. In addition, the medical evidence also reflects specific
psychiatric symptoms warranting an increased evaluation under the
revised criteria. For example, his deficiencies in his relationship
with his wife, limited social contact with others as he associates
on a regular basis only with his grandchildren. The principal
symptom he reported was irritability, which the examiner in
November 1997 noted constrained his social relationships, but did
not impair them completely. Such symptoms would appear to more
nearly approximate the criteria for a 70 percent evaluation under
both the prior and the newly revised criteria for mental disorders.
38 U.S.C.A. 1151, 5107; 38 C.F.R. 4.1, 4.7, Dcs 9405, 9433. The
benefit of the doubt has been resolved in the veteran's favor to
the extent indicated. 38 U.S.C.A. 5107(b) (1998).

The Board has also considered the question of whether the veteran's
dysthymia warrants a 100 percent evaluation. The positive evidence
in support of such a claim would consist primarily of the opinion
expressed by an examiner in November 1997 that the claimant was
"physically and emotionally unable" to sustain employment. The
Board notes this statement is ambiguous on its face as to whether
the examiner believed the appellant's service connected psychiatric
disorder, without regard to his serious nonservice connected
physical disabilities, would preclude him from obtaining or
retaining employment. That the examiner did not believe the service
connected psychiatric disability alone would render the appellant
unable to obtain employment is clear from the assigned GAF score,
which is not in keeping with a conclusion that the psychiatric
disability alone was totally disabling from an industrial
standpoint. The assigned GAF score of 45 reflects that the veteran
has serious, but not severe occupational and social impairment.

The evidence against the claim for a rating in excess of 70 percent
consists of the findings as to the claimant's symptoms. As compared
to the criteria in effect prior to November 1996, he is not totally
isolated in the community and, in fact, has social contact with his
grandchildren and attends church on a weekly basis. His social
relationships are constrained, but not completely impaired. There
is no showing of symptoms bordering on gross repudiation of reality
or profound retreat from mature behavior. The GAF score is not
consistent with evidence that the claimant is demonstrably unable
to obtain or retain employment due to his service connected
psychiatric disorder, without regard to his nonservice connected
disabilities or his advancing age. With regard to the criteria in
effect since November 1996, the evidence fails to show gross
impairment in thought process or communication, persistent
delusions or hallucinations, grossly inappropriate behavior, a
persistent danger of harm to himself of others, inability to
perform the activities of daily living, disorientation or memory
loss. On the contrary, the clinical findings and described symptoms
in virtually every one of these categories are inconsistent with
the criteria for a 100 percent evaluation. Accordingly, the Board
finds the negative evidence clearly outweighs the positive evidence
as to the

question of whether a rating in excess of 70 percent is warranted.
Under these circumstances, the benefit of the doubt doctrine is not
for application. 38 U.S.C.A. 5107.

ORDER

A 70 percent evaluation for the service-connected chronic dysthymia
is granted.

Richard B. Frank

Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States Court of Veterans Appeals within
120 days from the date of mailing of notice of the decision,
provided that a Notice of Disagreement concerning an issue which
was before the Board was filed with the agency of original
jurisdiction on or after November 18, 1988. Veterans' Judicial
Review Act, Pub. L. No. 100-687, 402, 102 Stat. 4105, 4122 (1988).
The date which appears on the face of this decision constitutes the
date of mailing and the copy of this decision which you have
received is your notice of the action taken on your appeal by the
Board of Veterans' Appeals. 

